Chase, Ch. J.
delivered the opinion of the court. The court are of opinion, that in the bond of conveyance from William Parks, senior, to Joshua Cockey, there being no designation of the 120 acres of land to be conveyed to Cockey, nor any description whereby the same could be identified and located, parol evidence is not admissible to show that it was intended by the parties that the 120 acres were lo be laid off at the southernmost part of the tract of land called Parks’s Death Knot. That the bond is void for uncertainty, except on the principle of elec™ tion; and there is no evidence to prove that there was any election made by either of the parties, or their representatives, anterior to the time of the execution of the deed from William Parks, junior, to Job Iluntt, on the 19th of December 1“89. That Iluntt was a fair and bona fide purchaser of the land conveyed to him by that deed, without notice that there was any designation of the 120 acres to be conveyed in virtue of the bond of conveyance to Cockey, or his heirs. That Penelope Deye Gist is entitled to a conveyance of 120 acres of land, part of the 222 acres of vacancy secured by the proclamation warrant taken out by Edward Stevenson, and assigned to Parks, the elder. Decreed, that Die decree of the court of chan - eery be reversed, with costs to the appellants, and that the appellants, by a sufficient deed or deeds, convey to Penelope Dei)e Gist, one of the appellees, and her heirs, 120 acres of the vacancy of 222 acres, to be laid oil together in one body, if practicable, if not, so as to be most convenient, exclusive of the land conveyed to Iluntt by Parks, the younger, by the deed of the 18th of December 17"89, *506and exclusive of the land conveyed by Parks to MrabelM Worrell. That the court of chancery niake all necessary oi’ders, and take measures for háving this decree carried into full anil complete effect.
DECREE REVERSED; &C.